DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 06/20/2019. Claims 1-5 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 06/20/2019has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et. al. (U.S Publication No. 2016/0152232) in view of Katayama et. al. (U.S. Publication No. 2019/0071081).
Regarding claim 1
Takahashi discloses “A vehicle travel support apparatus, comprising: a normal control module configured to execute travel support control of changing a turn control amount, which enables a travel direction of a vehicle to be changed, based on information on a road on which the vehicle is traveling so that the vehicle is to travel along the road;” (See Takahashi [0006] “To accomplish the above object, the invention recognizes a travel-path defining line of a travel path from information about an area located in a traveling direction of an ego vehicle, recognizes a traveling-direction virtual line extending from the ego vehicle in the traveling direction, and controls vehicle motion to reduce a formed angle between the traveling-direction virtual line and the 
Takahashi discloses “a correction control module configured to: determine whether a state of the vehicle is brought into an abnormal state, in which a possibility that the travel support control enables the vehicle to travel along the road is low, during the execution of the travel support control;” (See Takahashi [0040] “The electronic control unit 10 controls the travel environment recognition system 1, the electrically-assisted power steering 2, and the hydraulic brake unit 3 in accordance with detection values of the vehicle motion detector 11. When a travel-path defining line which defines a travel path on a road recognized from an image taken by the travel environment recognition system 1 and a traveling direction of the ego vehicle (traveling-direction virtual line extending from the ego vehicle in the traveling direction, for example) intersect with each other, the electronic control unit 10 activates the electrically-assisted power steering 2 and/or the hydraulic brake unit 3, and applies the yaw moment and/or deceleration to the vehicle, to thereby carry out the vehicle attitude stabilizing control so that the traveling direction of the vehicle and a traffic lane are parallel to each other.”).
Takahashi discloses “and execute, when determining that the state of the vehicle is brought into the abnormal state, in addition to the travel support control, correction control of changing a first value of a compensation control amount in accordance with a parameter indicating a travel state of the vehicle, the first value of the compensation control amount being a value which enables the travel direction of the vehicle to be changed and increases the possibility;” (See Takahashi [0040] “When a travel-path defining line which defines a travel path on a road recognized from an image taken by 
Takahashi discloses “and a compensation control module configured to: determine whether a predetermined finish condition is satisfied during the execution of the correction control;” (See Takahashi [0049] “The activation necessity judgment unit 26 makes a judgment on the basis of the intersect time as to whether the activation of the vehicle attitude stabilizing control is necessary, that is, whether control intervention by the vehicle attitude stabilizing control should be carried out. More specifically, a judgment is made as to whether the intersect time is equal to or longer than 
Takahashi discloses “and execute compensation control after a time point at which the predetermined finish condition is satisfied, the compensation control involving changing a second value of the compensation control amount in accordance with the parameter indicating the travel state of the vehicle,” (See Takahashi [0104] “The evaluation function Ho(t) represents the yaw moment control amount which should be imparted according to difference between the turning condition [A{(dφ/dt)/V}(t)] of the ego vehicle and the condition of the actual travel-path defining line. If the evaluation function Ho(t) indicates a large positive value while the vehicle is turning right, it is necessary to apply a left yaw moment. It is then required to apply a braking force to the left wheel or execute steering torque control which facilitates a left turn. If the evaluation function Ho(t) indicates a negative value with a large absolute value while the vehicle is turning left, it is necessary to apply a right yaw moment. It is therefore required to apply a braking force to the right wheel or execute steering torque control which facilitates a right turn.”).
Takahashi discloses “and the second value of the compensation control amount being a value which enables the travel direction of the vehicle to be changed and facilitates traveling of the vehicle along the road when a driver of the vehicle performs a steering operation so that the vehicle is to travel along the road,” (See Takahashi [0105] “Using the evaluation function Ho(t) eliminates the feeling of strangeness because the value of the evaluation function Ho(t) is small, and the yaw moment control amount to be imparted is also small when the driver drives along the travel-path defining line. If the driver drives toward the travel-path defining line, the value of the evaluation function Ho(t) is large, and the yaw moment control amount to be imparted is also large. This firmly secures the stability of the vehicle attitude.” A driver driving along a road or towards a travel path line may be steering operations, and the Ho(t) function enables the direction of the vehicle to be changed in this operation).
Takahashi discloses “wherein the compensation control module is configured to change the second value of the compensation control amount so that the second value has a value for generating, in the vehicle, a turn motion in the same direction as a direction of a turn motion generated in the vehicle by the first value of the compensation control amount determined by the correction control module on an assumption that the correction control is continued after the time point at which the predetermined finish condition is satisfied, and so that a magnitude of the second value is smaller than a magnitude of the first value.” (See Takahashi [0107] “According to the Embodiment 1, the yaw moment control amount is imparted according to the evaluation function Ho(t) based on difference between the curvature (1/r) indicative of a current turning state of the vehicle and the formed angle θ. For that reason, it is output such a control amount that the vehicle immediately becomes parallel to the travel-path defining line before the vehicle actually reaches the travel-path defining line, regardless of distance to the travel-path defining line (regardless of the intersect time). This enables highly safe control. Furthermore, since the control amount is computed using the relationship 
Takahashi discloses all of the elements of claim 1 as stated above and Takahashi modified by Katayama discloses “and stop, when determining that the predetermined finish condition is satisfied, both the travel support control and the correction control” (See Katayama [0089] “At a time t3, the subject vehicle M returns to the subject lane as a result of the lane deviation suppression control. In this case, at a time at which a predetermined time has elapsed since the subject vehicle M returns to the subject lane, or a time at which the subject vehicle M has traveled a predetermined distance (a time t4 in FIG. 11), the rear side collision suppression support control unit 110 ends the driving support control such as output control of an alarm or the lane deviation suppression control.”).
Takahashi and Katayama are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Takahashi to incorporate the teachings of Katayama and employ a method of stopping travel support and correction control after correcting a travel deviation. Doing so is a known method in the art for transitioning control of a vehicle to semi-autonomous steering during a lane keep event.
Regarding claim 2
Takahashi modified discloses “The vehicle travel support apparatus according to claim 1, wherein the normal control module is configured to use a control amount corresponding to a steering torque of the vehicle as the turn control amount, wherein the correction control module is configured to use a control amount corresponding to a steering torque for correcting the turn control amount as the compensation control amount and wherein the compensation control module is configured to use a control amount corresponding to the steering torque of the vehicle as the compensation control amount.” (See Takahashi [0095] “In Step S6, the vehicle attitude stabilizing control unit 21 activates the electrically-assisted power steering 2 and/or the hydraulic brake unit 3 according to a yaw moment control amount, applies yaw moment and/or deceleration to the vehicle, and executes the vehicle attitude stabilizing control. The vehicle attitude stabilizing control unit 21 uses one or more of the detection values including the vehicle speed, longitudinal acceleration, lateral acceleration, yaw rate, steering angle, and steering torque, which are read in at Step S1, to execute the vehicle attitude stabilizing control.”).
Regarding claim 3
Takahashi modified discloses “The vehicle travel support apparatus according to claim 1, wherein the normal control module is configured to determine a target travel line based on at least the information on the road, and change the turn control amount so that the vehicle is to travel along the target travel line, and wherein the correction control module is configured to determine that the state of the vehicle is brought into the abnormal state when a state in which a magnitude of a distance between the vehicle and the target travel line is equal to or larger than a first threshold value has continued for a first period threshold value or longer.” (See Takahashi [0006] “To accomplish the above object, the invention recognizes a travel-path defining line of a travel path from information about an area located in a traveling direction of an ego vehicle, recognizes a traveling-direction virtual line extending from the ego vehicle in the traveling direction, 
Regarding claim 4
Takahashi modified discloses all of the elements of claim 3 and Takahashi further modified by Katayama discloses “The vehicle travel support apparatus according to claim 3, wherein the compensation control module is configured to determine that the predetermined finish condition is satisfied when a state in which the magnitude of the distance between the vehicle and the target travel line is not equal to or smaller than a second threshold value, which is smaller than the first threshold value, has continued since a start time point of the correction control for a second period threshold value or longer.” (See Takahashi [0088]-[0089] “Since the distance d is equal to or less than the second distance threshold value D2, the lane deviation suppression control unit 116 causes the display device 22 to display that the subject vehicle M itself approaches the 
Takahashi and Katayama are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Takahashi to incorporate the teachings of Katayama and employ the detection the distance from a lane line as finishing conditions after correcting a travel deviation. Doing so is a known method in the art for transitioning control of a vehicle to semi-autonomous steering during a lane keep event.
Regarding claim 5
Takahashi modified discloses “The vehicle travel support apparatus according to claim 3, wherein the correction control module is configured to use the distance between the vehicle and the target travel line as the parameter indicating the travel state,
Takahashi modified discloses “and wherein the compensation control module is configured to employ a product of the first value of the compensation control amount calculated by the correction control module and a positive gain smaller than 1, as the second value of the compensation control amount.” (See Takahashi [0116] “Step S108 makes a judgment as to whether a value obtained by multiplying the evaluation function Ho(t) by minus (the evaluation function Ho(t) is a negative value and turns into a positive value if being multiplied by minus) is larger than the predetermined value δ. If the value is larger, the routine moves to Step S109. If the value is smaller than the predetermined value δ, the routine proceeds to Step S110.” Takahashi discloses calculating a control amount from the evaluation function as the control amount when there is a positive gain over the predetermined value).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (U.S. Publication No. 2013/0060414) discloses a vehicle control system and a method for a gradual handover. Mukai et. al. (U.S. Publication No. 2018/0162395) discloses a control apparatus for assisted steering of a vehicle with predetermined conditions for terminating driving support control and lane boundaries defining a center vehicle position. Kang (U.S. Publication No. 2018/0201270) discloses a system, controller and a method for assisted steering of a vehicle with lane assist detecting a distance from a lane center. Chiba (U.S. Publication No. 2019/0291747) discloses a control device and a method for handovers and assisted steering of a vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083.  The examiner can normally be reached on Monday-Friday 8:30 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERROD IRVIN DAVIS/Examiner, Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664